           Case 1:18-cv-00578-JEB Document 126 Filed 01/28/20 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


    Ansly DAMUS, et al.,
                                  Plaintiffs,

                           v.                             Civil Action No. 1:18-cv-00578

    Chad WOLF,1 Acting Secretary of Homeland
    Security, in his official capacity, et al.,

                                  Defendants


                                    JOINT STATUS REPORT

         The parties respectfully submit this joint status report pursuant to the Court’s minute or-

der of January 23, 2020.

      Defendants’ Update Regarding the Administrative Record

         Since the parties submitted their joint status report on December 20, 2019, Immigration

and Customs Enforcement (ICE) has recently completed its collection of emails from the Field

Office Directors (FODs), Deputy Field Office Directors (DFODs), and Assistant Field Office Di-

rectors (AFODs) from the five Field Offices for the period from January 2017 through July 2018.

That collection consists of approximately 4,973,847 documents. Defendants intend to develop

search terms to apply to these documents and then use technology-assisted review on the docu-

ments that hit on search terms plus their families to determine which, if any, of these documents

should be supplemented to the administrative record in this case. Defendants will then need to

review those responsive documents for claims of privilege. Based on the volume of information

requiring review, Defendants expect that this review process can take at least six months, subject



1
 Acting Secretary Wolf is automatically substituted for former Acting Secretary McAleenan
pursuant to Federal Rule of Civil Procedure 25(d).
          Case 1:18-cv-00578-JEB Document 126 Filed 01/28/20 Page 2 of 4



to further revision given the volume of documents.

     The Parties’ Proposals for the Summary-Judgment Briefing Schedule

         In light of the anticipated timeline for review of the FODs’, DFODs’, and AFODs’

emails, the parties propose that the Court continue to hold the summary judgment briefing sched-

ule in abeyance until July 31, 2020, subject to potential revision depending on the pace of the re-

view process. By that date, Defendants expect to have completed their review of the custodians’

emails and supplemented the administrative record, if necessary. Subject to the above, and based

on a supplementation date of July 31, 2020, the parties propose that the parties withdraw their

pending motions for summary judgment, and that the Court enter the following new briefing

schedule, which would give Plaintiffs sufficient time to review any supplementation of the rec-

ord:

     •   September 29, 2020: Plaintiffs’ motion for summary judgment due;

     •   October 27, 2020: Defendants’ cross-motion for summary judgment and opposition to

         Plaintiffs’ motion for summary judgment due;

     •   November 24, 2020: Plaintiffs’ reply in support of their motion for summary judgment

         and opposition to Defendants’ cross-motion for summary judgment due; and

     •   December 15, 2020: Defendants’ reply in support of their motion for summary judgment

         due.

//

//




                                                 2
         Case 1:18-cv-00578-JEB Document 126 Filed 01/28/20 Page 3 of 4



Dated: January 28, 2020                      Respectfully submitted,

JOSEPH H. HUNT                               Dennis B. Auerbach (D.C. Bar No. 418982)
Assistant Attorney General                   Andrew E. Siegel (D.C. Bar No. 1029365)
                                             Julia H. Brower (D.C. Bar No. 1048925)
WILLIAM C. PEACHEY                           Covington & Burling LLP
Director                                     One CityCenter
                                             850 Tenth St., N.W.
KATHLEEN A. CONNOLLY                         Washington, D.C. 20001–4956
Senior Litigation Counsel                    (202) 662-6000

/s/ Alexander J. Halaska                     /s/ Michael K.T. Tan
ALEXANDER J. HALASKA                         Michael K.T. Tan
VICTORIA M. BRAGA                            Judy Rabinovitz
Trial Attorneys                              American Civil Liberties Union
U.S. Department of Justice, Civil Division   Foundation, Immigrants’ Rights Project
Office of Immigration Litigation             125 Broad Street, 18th Floor
P.O. Box 868, Ben Franklin Station           New York, NY 10004
Washington, D.C. 20044                       (212) 549-2618
Tel: (202) 307-8704 | Fax: (202) 305-7000
alexander.j.halaska@usdoj.gov                Stephen B. Kang
                                             American Civil Liberties Union
Attorneys for Defendants                     Foundation, Immigrants’ Rights Project
                                             39 Drumm Street
                                             San Francisco, CA 94111
                                             (415) 343-0783

                                             Attorneys for Plaintiffs
                                             (additional counsel listed on other
                                             pleadings)




                                             3
         Case 1:18-cv-00578-JEB Document 126 Filed 01/28/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

                        Damus v. Wolf, No. 1:18-cv-00578-JEB (D.D.C.)

       I certify that on January 28, 2020, I served a copy of the foregoing document on the

Court and all parties of record by causing this document and its attachments to be filed with the

Clerk of the Court through the CM/ECF system, which will provide electronic notice of this doc-

ument to all attorneys of record, and by emailing this document and its attachments to the email

addresses provided by all attorneys of record.


                                             /s/ Alexander J. Halaska
                                             ALEXANDER J. HALASKA
                                             Trial Attorney
                                             United States Department of Justice
                                             Civil Division
                                             Office of Immigration Litigation
                                             District Court Section
                                             P.O. Box 868, Ben Franklin Station
                                             Washington, D.C. 20044
                                             Tel: (202) 307-8704 | Fax: (202) 305-7000
                                             Attorney for Defendants




                                                 4
